IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs November 3, 2015

               STATE OF TENNESSEE v. TERRY LEE ADAMS

                     Appeal from the Circuit Court for Dyer County
                         No. C98-350     Lee Moore, Judge


             No. W2015-00917-CCA-R3-CD - Filed December 15, 2015


The defendant, Terry Lee Adams, filed a motion to correct an illegal sentence,
complaining because concurrent, rather than consecutive, sentences were imposed on him
in 1996 and 1998. The trial court denied relief, concluding that since he was on
probation for the first conviction when the second sentence was imposed, consecutive
sentencing was not required. Based upon our review, we affirm the denial of relief
pursuant to Rule 20 of the Rules of the Court of Criminal Appeals.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR. and TIMOTHY L. EASTER, JJ., joined.

James E. Lanier, District Public Defender; and Sean P. Day, Assistant Public Defender,
for the defendant, Terry Lee Adams.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
C. Phillip Bivens, District Attorney General; and Lance E. Webb and Karen W. Burns,
Assistant District Attorneys General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

        The facts in this case are simple, as is our concluding that the defendant’s claims
have no merit. In 1996, he was convicted of sale of cocaine and placed on probation. In
1998, while still within that status, he was charged with aggravated assault, to which he
pled guilty, with the second sentence to be served concurrently with the remainder of the
first sentence. In 2014, the defendant filed a motion pursuant to Tennessee Rule of
Criminal Procedure 36.1, claiming that since he was on bond when he committed the
second sentence he should have received consecutive sentences. Following a hearing, the
trial court determined that the requirement of consecutive sentences does not apply when
a defendant already has pled guilty to the first charge and is on probation when he
commits the second offense.

       Previously, in Gary Jordan v. Howard Carlton, Warden, No. E2006-00206-CCA-
R3-HC, 2007 WL 1836847, at *2 (Tenn. Crim. App. June 27, 2007), a case virtually
identical to the present appeal, this court ruled that the defendant’s claim was without
merit:

       [W]e agree with the trial court that the petitioner’s bond status for pending
       probation violations did not render consecutive sentences mandatory
       because the probation violations did not result in additional convictions, but
       rather resulted in a revocation of the probation on the aggravated assault
       sentence and the requirement that the previously imposed three year
       sentence for aggravated assault to be served in custody. Therefore, the
       petitioner has failed to show any illegality of the sentences imposed and is
       not entitled to habeas corpus relief.

      Applying this rationale, we conclude, as did the trial court, that the defendant’s
motion is without merit.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                             2